GAYNOR, J.
The words of the agreement to sell, “and the land of the said lessor adjoining on the east,” viz., adjoining the lot leased on the east, are a sufficient description of the land within the statute of frauds. Richards v. Edick, 17 Barb. 260; Tallman v. Franklin, 14 N. Y. 584. The plaintiff has not resorted to evidence aliunde to eke out an insufficient description. He has only supplied the particular description of the lot by metes and bounds contained in the deed of conveyance of it to the defendant, so that the court may decree a conveyance by such description after the usual manner, rather than by the general words of the agreement.
Judgment for the plaintiff with costs.